

December 12, 2008


Thomas Miller, Ph.D.
c/o Discovery Laboratories, Inc.
2600 Kelly Road
Suite 100
Warrington, PA 18976


Re:         Amendment to Employment Agreement


Dear Dr. Miller,


This amendment is attached to and made part of the Amended and Restated
Employment Agreement dated as of June 12, 2006 between you and Discovery
Laboratories, Inc., as amended (the “Agreement”).  Effective as of the date
hereof the parties hereby agree that certain provisions of the Agreement are
revised as set forth below.  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms as set forth in the
Agreement.


Section 2 of the Agreement is hereby amended to provide (i) that the Term of the
Agreement shall continue through May 3, 2010, and (ii) that, commencing on May
4, 2010, and on each May 4th thereafter, the Term of the Agreement shall
automatically be extended for one additional year, except in the event of notice
as provided for therein.


Except as amended herein, the remaining terms and conditions of the Agreement
shall remain in full force and effect.  This addendum confirms an agreement
between you and the Company with respect to the subject matter hereof and is a
material part of the consideration stated in the Agreement and mutual promises
made in connection therewith.  Please indicate your acceptance of the terms
contained herein by signing both copies of this amendment, retaining one copy
for your records, and forwarding the remaining copy to the Company.


DISCOVERY LABORATORIES, INC.
     
By:
/s/ Robert J. Capetola, Ph.D.   
Name:
Robert J. Capetola, Ph.D.
 
Title:
President and CEO
       
Accepted and Agreed to:
        /s/ Thomas Miller, Ph.D.    
Name:
Thomas Miller, Ph.D.
 

 

--------------------------------------------------------------------------------

